Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 9, 2020. 
	Claims 1-18 are pending and under consideration. 
	
Priority
This application is a continuation of application 16/281,751 filed on February 21, 2019, now U.S. Patent 10,563,184, which is a continuation of PCT/US2017/048397 filed on August 24, 2107. Applicant’s claim for the benefit of a prior-filed application provisional application 62/545,778 filed on August 15, 2017, 62/443,981 filed on January 9, 2017, and 62/378,978 filed on August 24, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, 62/443,981 filed on January 9, 2017, and 62/378,978 filed on August 24, 2016 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

With respect to Claims 1-2, and claims dependent therefrom, while 62/378,978 filed on August 24, 2016 discloses ZFN 51857, 63014, and 65459 (Table 6A), wherein said zinc finger peptides are present in SEQ ID NO:29 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
 65526, 65549, 65550 (Table 6B), wherein said zinc finger peptides are present in SEQ ID NO:31 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
62/378,978 fails to disclose the instantly recited linker domains of SEQ ID NO:29 (LRGSISRARPLNPHP)and SEQ ID NO:31 (LRGS), as also encoded by the polynucleotides of SEQ ID NO:28 and SEQ ID NO:30, respectively.

Similarly, while 62/443981 filed on January 9, 2017 discloses ZFN 51857, 63014, and 65459 (Table 6A), wherein said zinc finger peptides are present in SEQ ID NO:29 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
While 62/443981 discloses ZFN 51949, 65526, 65549, 65550 (Table 6B), wherein said zinc finger peptides are present in SEQ ID NO:31 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
62/443981 fails to disclose the instantly recited linker domains of SEQ ID NO:29 (LRGSISRARPLNPHP)and SEQ ID NO:31 (LRGSQLVKS), as also encoded by the polynucleotides of SEQ ID NO:28 and SEQ ID NO:30, respectively.

Support for the amino acid sequences of SEQ ID NO:29 and SEQ ID NO:31 is found in the disclosure of 62/545,778 filed on August 15, 2017 [0019]. 
Accordingly, the effective priority date of the instant claims is granted as August 15, 2017.


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on January 9, 2020, February 12, 2020, and April 22, 2020 that have been considered. 


Claim Objections
1. 	Claim 5 is objected to because of the following informalities:  Recitation of BCL11A has suffered a typographical error. See Claim 1, for example. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2. 	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) “used to diagnose the patient as having cancer”. 
Claim interpretation: the recitation of a process limitation in Claims 1-2 are not viewed as positively limiting the claimed product, to wit, stem cells genomically modified at the BCL11A locus, absent a showing that the process of making recited in claims, to wit, modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the stem cells genomically modified at the BCL11A locus were produced is immaterial to their patentability.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
Since the Patent Office does not have the facilities for examining and comparing Applicants' stem cells genomically modified at the BCL11A locus via the use of the SEQ ID NO:29 and SEQ ID NO:31 ZFN pair with the stem cells comprising naturally occurring genomic mutations at the BCL11A locus of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed stem cells and the stem cells of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
The breadth of the claims reasonably encompasses those stem cells comprising an enormous genus of genomic molecular mutations in the BCL11A locus that are structurally and functionally indistinguishable from the instantly recited cells, including corresponding cells that was never exposed to the ZFN. 
With respect to Step 1, the claim is directed to a product, to wit, an isolated population of cells, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, the claim is direct to a population of stem cells genomically modified at the BCL11A locus. The breadth of the claims reasonably encompasses those stem cells comprising an enormous genus of genomic molecular mutations in the BCL11A locus that are structurally and functionally indistinguishable from the instantly recited cells, including corresponding cells that was never exposed to the ZFN. Those of ordinary skill in the art have long-recognized that there are naturally-occurring mutations in the BCL11A locus in patients suffering from hemaglobinopathy. 
Bauer et al (Science 342: 253-257, 2013; of record in IDS) is considered relevant prior art for having taught CD34+ hematopoietic stem cells isolated from human patients, wherein said HSCs comprise a mutation in the BCL11A locus, to wit, single nucleotide polymorphisms that are associated with the clinical severity of sickle cell disease and elevated fetal hemoglobin, wherein a plurality of SNPs reside in and around the +58 enhancer region of BCL11A  (Figures 1B, 2A), the same region targeted by the instantly recited ZFN pair. The instant claims are considered to reasonably embrace natural products/products of nature, and thus directed to a judicial exception (Step 2A, prong one: YES).
With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
While the claims recite that the cells are isolated, such does not transform or otherwise integrate the naturally occurring cells into a practical application. The isolated stem cell comprising genomic molecular mutation(s) in the BCL11A locus has the same structural properties as the natural stem comprising genomic molecular mutation(s) in the BCL11A locus. Mere isolation does not change the cells. Under the holding of Myriad, this isolated but otherwise unchanged stem cell is not eligible because it is not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring stem cells comprising mutations in and around the BCL11A locus. 
While the claims recite that the stem cells in which the BCL11A locus of the cells are specifically genomically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification.
However, the breadth of the claims reasonably encompasses those stem cells comprising an enormous genus of genomic molecular mutations in the BCL11A locus that are structurally and functionally indistinguishable from naturally occurring stem cells comprising naturally occurring mutations in and around the BCL11A locus cells, including corresponding cells that was never exposed to the instantly recited ZFN pair. Bauer et al taught that naturally occurring CD34+ hematopoietic stem cells comprising naturally occurring single nucleotide polymorphisms in and around the +58 enhancer region of the BCL11A locus naturally result in a derepression of, at least, beta hemoglobin. (Step 2A: NO).
With respect to Step 2B, under the holding of Myriad, this isolated but otherwise unchanged stem cell is not eligible because it is not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring stem cells comprising mutations in and around the BCL11A locus. In other words, the instantly recited genus of stem cells are not markedly different from the natural counterparts in their natural state. (Step 2B: NO).

With respect to Claim 2, such is a product-by-process recitation by which the stem cells are genomically modified. However, instantly claimed cells are not required to physically possess said nucleic acids. Cells comprising these nucleic acids encoding the ZFNs would be structurally distinct from naturally occurring cells. 
With respect to Claims 3-4, Bauer et al taught human CD34+ hematopoietic stem cells. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim interpretation: Independent Claim 1 recites “the amino acid sequence as shown in SEQ ID NO:29” and “the amino acid sequence as shown in SEQ ID NO:31”. The phrase “as shown in” is considered to mean “the amino acid sequence of”. The claim is interpreted to clearly require, and is limited to, a first ZFN comprise the amino acid sequence of SEQ ID NO:29 and a second ZFN comprising the amino acid sequence of SEQ ID NO:31. 

3. 	Claims 2-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-12 and 18 recite the phrase “according to”, which renders the claims indefinite because it is unclear what structural element(s) of the population of cells of Claim 1, and cells derived therefrom, may be absent or otherwise modified yet remain within the arbitrary and subjective determination of “according to”, as opposed to structural variants of the population of cells of Claim 1 that are objectively not within nor fulfill the “according to” limitation.
The claims imply that not all of the cell populations are to be genetically modified and/or genetically modified with the ZFN pair of SEQ ID NO:29 and SEQ ID NO:31 recited in Claim 1. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Appropriate correction is required. See U.S. Patent 10,563,184, claims 1-14 and 25-26, for example, to wit, “the cell of [emphasis added] claim…”.

Claim(s) 5 and 7-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification.

Claim 5 recites wherein the genomic modification in the BC11A locus comprises an insertion and/or a deletion.
Claim 7 recites wherein the ratio of gamma globin to beta globin is increased as compared to cells without the genetic modification.
Claim 8 recites wherein the ratio of gamma globin to alpha globin is increased as compared to cells without the genetic modification.
Claim 9 recites wherein gamma globin mRNA and/or protein levels are increased as compared to cells without the genetic modification.
Claim 10 recites disclosed wherein gamma globin mRNA levels are increased at least 1.5 to 2-fold.
Claim 11 recites wherein gamma globin protein levels are increased at least 3- to 4-fold.
Either the functional properties recited in dependent Claims 5 and 7-11 are inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 

To the extent the functional properties recited in dependent Claims 5 and 7-11 are inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification, then the instant claims fail to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein” clauses do not recite any additional structure, but simply states a characterization or conclusion of the results of genetic modification achieved by the positively recited SEQ ID NO:29/SEQ ID NO:31 ZFN pair. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that do NOT also possess the functional properties recited in dependent Claims 5 and 7-11.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claim(s) 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification.
Either the increased expression of gamma and/or beta globin as compared to cells without the genomic modification an inherent property of (that naturally flows from) the genetic modification made by the left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, or it is not. 
The claim denotes that not all of the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 are able to exhibit increased expression of gamma and/or beta globin as compared to cells without the genomic modification.


Claim 5 recites wherein the genomic modification in the BCL11A locus comprises an insertion and/or a deletion.
Claim 7 recites wherein the ratio of gamma globin to beta globin is increased as compared to cells without the genetic modification.
Claim 8 recites wherein the ratio of gamma globin to alpha globin is increased as compared to cells without the genetic modification.
Claim 9 recites wherein gamma globin mRNA and/or protein levels are increased as compared to cells without the genetic modification.
Claim 10 recites disclosed wherein gamma globin mRNA levels are increased at least 1.5 to 2-fold.
Claim 11 recites wherein gamma globin protein levels are increased at least 3- to 4-fold.
Either the functional properties recited in dependent Claims 5 and 7-11 are inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification, or they are not. 
The claims denote that not all of the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
 are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent the functional properties recited in dependent Claims 5 and 7-11 are not inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification, then the claims are considered indefinite for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). 

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

With respect to Claim 1, the specification fails to disclose a first genetically modified stem cell population in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, said genetically modified stem cells not exhibiting increased expression of gamma and/or beta globin as compared to cells without the genomic modification, as opposed to a second genetically modified stem cell population in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, said genetically modified stem cells exhibiting increased expression of gamma and/or beta globin as compared to cells without the genomic modification.
The specification fails to disclose what modification(s) to a first genetically modified stem cell population in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, said genetically modified stem cells not exhibiting increased expression of gamma and/or beta globin as compared to cells without the genomic modification, transforms said first genetically modified stem cell population into one that is now capable exhibiting of increased expression of gamma and/or beta globin as compared to cells without the genomic modification.

With respect to Claim 1, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of producing genetically modified stem cells that exhibit increased expression of gamma and/or beta globin as compared to cells without the genomic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of producing genetically modified stem cells that exhibit increased expression of gamma and/or beta globin as compared to cells without the genomic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of producing genetically modified stem cells that exhibit increased expression of gamma and/or beta globin as compared to cells without the genomic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
now capable exhibiting of increased expression of gamma and/or beta globin as compared to cells without the genomic modification.

With respect to Claim 5, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of producing insertions and/or deletions in the BCL11A locus, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of producing insertions and/or deletions in the BCL11A locus. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of producing insertions and/or deletions in the BCL11A locus, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of producing insertions and/or deletions in the BCL11A locus.
Instant claims are directed to a heterogeneous cell population, requiring no specific molecular lesion at the BCL11A locus caused by the positively recited ZFN pair. Each cell in the population will have its own molecular lesion. 

With respect to Claim 7, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to beta globin as compared to cells without 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification.

With respect to Claim 8, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 

the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification.

With respect to Claim 9, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
now capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification.

With respect to Claim 10, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin mRNA at least 1.5 to 2-fold, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of increasing gamma globin mRNA at least 1.5 to 2-fold. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin mRNA at least 1.5 to 2-fold, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of increasing gamma globin mRNA at least 1.5 to 2-fold.

Claim 11 recites wherein gamma globin protein levels are increased at least 3- to 4-fold.
With respect to Claim 10, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin protein at least 3- to 4-fold, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
is capable of increasing gamma globin protein at least 3- to 4-fold. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin protein at least 3- to 4-fold, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of increasing gamma globin protein at least 3- to 4-fold.

The “wherein” clauses merely state a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure(s) recited in the independent claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation(s). 
'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
If the scope of the claimed structures necessary and sufficient to perform the positively recited functional limitation(s) is not limited to the specific structure(s) disclosed in the recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation. 
	The boundaries imposed by a functional limitation must be clearly defined. 
The specification fails to clearly link a structure to the claimed functional property(ies), and thus the scope of the subject matter covered by the claim(s) is/are unclear and indefinite 
The lack of specific structure(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
Orkin et al (U.S. 2015/0132269; of record in IDS) is considered relevant prior art for having disclosed genomically modifying the BCL11A intron-2 erythroid composite enhancer region comprising the +58 region using ZFNs, whereupon the genomically modified cells exhibit increased expression of gamma and/or beta globin, increased by a mean of 364-fold as compared to the parental, non-genomically modified cells, as disclosed and claimed by the instant application. Orkin et al disclosed the cell exhibits increased expression of gamma and/or beta globin as compared to a cell without the genomic modification (Figure 6 per 102852/102853; Figure 7 per 45844/45843). However, Orkin et al do not disclose how to modify a first ZFN pair that targets and specifically modifies the BCL11A locus yet is unable to achieve increased expression of gamma and/or beta globin as compared to cells without the genomic modification (Claim 1), an insertion and/or a deletion (Claim 5), increased gamma globin to beta globin ratio (Claim 7), increased gamma globin to alpha globin ratio (Claim 8), increased gamma globin mRNA levels (Claim 9) by at least 1.5 to 2-fold (Claim 10) and/or increased gamma globin protein levels (Claim 9) by at least 3- to 4-fold (Claim 11) into a first ZFN pair that targets and specifically modifies the BCL11A locus at the same target recognition site(s) as the unmodified first ZFN pair yet is now able to achieve the instantly recited functional properties. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a 
	Appropriate correction is required.

6. 	Claim(s) 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification.
Either the increased expression of gamma and/or beta globin as compared to cells without the genomic modification an inherent property of (that naturally flows from) the genetic modification made by the left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, or it is not. 
The claim denotes that not all of the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
are able to exhibit increased expression of gamma and/or beta globin as compared to cells without the genomic modification.
To the extent it is not an inherent property (that naturally flows) from the SEQ ID NO:29/SEQ ID NO:31 ZFN pair, then the claim is considered lack adequate written description for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. 

Claim 5 recites wherein the genomic modification in the BCL11A locus comprises an insertion and/or a deletion.
Claim 7 recites wherein the ratio of gamma globin to beta globin is increased as compared to cells without the genetic modification.
Claim 8 recites wherein the ratio of gamma globin to alpha globin is increased as compared to cells without the genetic modification.
Claim 9 recites wherein gamma globin mRNA and/or protein levels are increased as compared to cells without the genetic modification.
Claim 10 recites disclosed wherein gamma globin mRNA levels are increased at least 1.5 to 2-fold.
Claim 11 recites wherein gamma globin protein levels are increased at least 3- to 4-fold.
Either the functional properties recited in dependent Claims 5 and 7-11 are inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification, or they are not. 
The claims denote that not all of the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 

the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent the functional properties recited in dependent Claims 5 and 7-11 are not inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification, then the claims are considered lack adequate written description for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language. 
The “wherein” clauses merely state a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation(s). 

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
With respect to Claim 1, the specification fails to disclose a first genetically modified stem cell population in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, said genetically modified stem cells not exhibiting increased expression of gamma and/or beta globin as compared to cells without the genomic modification, as opposed to a second genetically modified stem cell population in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, said genetically modified stem cells exhibiting increased expression of gamma and/or beta globin as compared to cells without the genomic modification.
The specification fails to disclose what modification(s) to a first genetically modified stem cell population in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, said genetically modified stem cells not exhibiting increased expression of gamma and/or beta globin as compared to cells without the genomic modification, transforms said first genetically modified stem cell population into one that is now capable exhibiting of increased expression of gamma and/or beta globin as compared to cells without the genomic modification.

With respect to Claim 1, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of producing genetically modified stem cells that exhibit increased expression of 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of producing genetically modified stem cells that exhibit increased expression of gamma and/or beta globin as compared to cells without the genomic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of producing genetically modified stem cells that exhibit increased expression of gamma and/or beta globin as compared to cells without the genomic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable exhibiting of increased expression of gamma and/or beta globin as compared to cells without the genomic modification.

With respect to Claim 5, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of producing insertions and/or deletions in the BCL11A locus, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of producing insertions and/or deletions in the BCL11A locus. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
not capable of producing insertions and/or deletions in the BCL11A locus, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of producing insertions and/or deletions in the BCL11A locus.
Instant claims are directed to a heterogeneous cell population, requiring no specific molecular lesion at the BCL11A locus caused by the positively recited ZFN pair. Each cell in the population will have its own molecular lesion. 

With respect to Claim 7, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
now capable of increasing the ratio of gamma globin to beta globin as compared to cells without the genetic modification.

With respect to Claim 8, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of increasing the ratio of gamma globin to alpha globin as compared to cells without the genetic modification.

With respect to Claim 9, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
not capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of increasing gamma globin mRNA and/or protein levels as compared to cells without the genetic modification.

With respect to Claim 10, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin mRNA at least 1.5 to 2-fold, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of increasing gamma globin mRNA at least 1.5 to 2-fold. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 

the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin mRNA at least 1.5 to 2-fold, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of increasing gamma globin mRNA at least 1.5 to 2-fold.

Claim 11 recites wherein gamma globin protein levels are increased at least 3- to 4-fold.
With respect to Claim 10, the specification fails to disclose a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin protein at least 3- to 4-fold, as opposed to a second zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is capable of increasing gamma globin protein at least 3- to 4-fold. 
The specification fails to disclose what modification(s) to a first zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, that is not capable of increasing gamma globin protein at least 3- to 4-fold, transforms said zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31 into one that is now capable of increasing gamma globin protein at least 3- to 4-fold.
The “wherein” clauses merely state a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure(s) recited in the independent claim, 
Orkin et al (U.S. 2015/0132269; of record in IDS) is considered relevant prior art for having disclosed genomically modifying the BCL11A intron-2 erythroid composite enhancer region comprising the +58 region using ZFNs, whereupon the genomically modified cells exhibit increased expression of gamma and/or beta globin, increased by a mean of 364-fold as compared to the parental, non-genomically modified cells, as disclosed and claimed by the instant application. Orkin et al disclosed the cell exhibits increased expression of gamma and/or beta globin as compared to a cell without the genomic modification (Figure 6 per 102852/102853; Figure 7 per 45844/45843). However, Orkin et al do not disclose how to modify a first ZFN pair that targets and specifically modifies the BCL11A locus yet is unable to achieve increased expression of gamma and/or beta globin as compared to cells without the genomic modification (Claim 1), an insertion and/or a deletion (Claim 5), increased gamma globin to beta globin ratio (Claim 7), increased gamma globin to alpha globin ratio (Claim 8), increased gamma globin mRNA levels (Claim 9) by at least 1.5 to 2-fold (Claim 10) and/or increased gamma globin protein levels (Claim 9) by at least 3- to 4-fold (Claim 11) into a first ZFN pair that targets and specifically modifies the BCL11A locus at the same target recognition site(s) as the unmodified first ZFN pair yet is now able to achieve the instantly recited functional properties. 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. 	Claims 1-2 and 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,563,184. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘184 claims (claims 1, 6, and 13) an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification.
With respect to Claim 2, ‘184 claims (claim 4) wherein 
the left ZFN is encoded a polynucleotide according to SEQ ID N0:28, and
the right ZFN is encoded by a polynucleotide according to SEQ ID N0:30.
With respect to Claim 4, ‘184 claims (claims 7 and 19) wherein the cells are human cells.
With respect to Claim 5, ‘184 claims (claims 9 and 17) wherein the genomic modification in the BC11A locus comprises an insertion and/or a deletion.
With respect to Claim 7, ‘184 claims (claim 13) wherein the ratio of gamma globin to beta globin is increased as compared to cells without the genetic modification.
While ‘184 does not claim ipsis verbis the functional properties recited in the instant dependent Claims 8-11, to wit, increased gamma globin to alpha globin ratio (Claim 8), increased gamma globin mRNA levels (Claim 9) by at least 1.5 to 2-fold (Claim 10) and/or increased gamma globin protein levels (Claim 9) by at least 3- to 4-fold (Claim 11), as discussed above, the functional properties of Claims 5 and 7-11 are considered inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification, and the instant dependent claims fail to further limit the independent claim.
Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
With respect to Claim 12, ‘184 claims (claim 14) a pharmaceutical composition comprising the cells.
With respect to Claim 18, ‘184 claims (claim 26) a kit comprising the pharmaceutical composition.
With respect to Claim 6, ‘184 claims (claim 12) an isolated population of genetically modified cells propagated, descended or differentiated from the genetically modified stem cells.
With respect to Claim 13, ‘184 claims (claim 18) a method of increasing globin production in a subject, the method comprising the step of: 
administering the cellular pharmaceutical composition to the subject
With respect to Claim 14, ‘184 claims (claim 19) wherein the subject is a human patient and the cells are human stem cells and/or human precursor cells.
With respect to Claim 15, ‘184 claims (claim 20) wherein the cells are infused into the patient and the cells engraft, differentiate and mature in the subject.
With respect to Claim 16, ‘184 claims (claims 21-22) wherein the subject has a hemoglobinopathy.
With respect to Claim 17, ‘184 claims (claim 22) wherein the hemoglobinopathy is a beta-thalassemia or sickle cell disease.
Thus, the instant claims are considered to be anticipated by and/or obvious variants of the ‘184 patented claims. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,563,184, as applied to Claims 1-2 and 4-18 above, and in further view of Orkin et al (U.S. 2015/0132269; of record in IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 3, ‘184 does not claim the population of cells are CD34+ hematopoietic stem cells. However, prior to the effective filing date of the instantly claimed invention, Orkin e al is considered relevant prior art for having disclosed genomically modifying the BCL11A intron-2 erythroid composite enhancer region comprising the +58 region using ZFNs, whereupon the genomically modified cells exhibit increased expression of gamma and/or beta globin, increased by a mean of 364-fold as compared to the parental, non-genomically modified cells, as disclosed and claimed by the instant application. Orkin et al disclosed the cell may be a CD34+ hematopoietic stem cell [0051, 97]. 
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, as disclosed by Orkin et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, because Orkin et al disclosed the cell 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9. 	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al (Science 342: 253-257, 2013; of record in IDS). 
Claim interpretation: the recitation of a process limitation in Claims 1-2 are not viewed as positively limiting the claimed product, to wit, stem cells genomically modified at the BCL11A 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the stem cells genomically modified at the BCL11A locus were produced is immaterial to their patentability.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
Since the Patent Office does not have the facilities for examining and comparing Applicants' stem cells genomically modified at the BCL11A locus with the stem cells genomically modified at the BCL11A locus of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed compounds and the compounds of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
The breadth of the claims reasonably encompasses those stem cells comprising an enormous genus of genomic molecular mutations in the BCL11A locus that are structurally and functionally indistinguishable from the instantly recited cells, including corresponding cells that was never exposed to the ZFN. 
With respect to Claim 1, Bauer et al is considered relevant prior art for having taught CD34+ hematopoietic stem cells isolated from human patients, wherein said HSCs comprise a mutation in the BCL11A locus, to wit, single nucleotide polymorphisms that are associated with the clinical severity of sickle cell disease and elevated fetal hemoglobin, wherein a plurality of SNPs reside in and around the +58 enhancer region of BCL11A  (Figures 1B, 2A), the same region targeted by the instantly recited ZFN pair.
With respect to Claim 2, such is a product-by-process recitation by which the stem cells are genomically modified. However, instantly claimed cells are not required to physically possess said nucleic acids. Cells comprising these nucleic acids would be structurally distinct from naturally occurring cells. 
With respect to Claims 3-4, Bauer et al taught human CD34+ hematopoietic stem cells. 
Thus, Bauer et al anticipate the claims. 

10. 	Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orkin et al (U.S. 2015/0132269; of record in IDS). 
Claim interpretation: the recitation of a process limitation in Claims 1-2 are not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claims 1-2 imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced genomic modifications produced by the ZFNs of Claim 1, encoded by the polynucleotides of Claim 2, from which Claims 3-12 and 18 depend. The method in which the ZFN-mediated genomic modification(s) to the BCL11A locus were produced is immaterial to their patentability.
      	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
	With respect to Claims 1-2, Orkin et al disclosed genomically modifying the BCL11A intron-2 erythroid composite enhancer region comprising the +58 region using ZFNs, whereupon the genomically modified cells exhibit increased expression of gamma and/or beta globin, increased by a mean of 364-fold as compared to the parental, non-genomically modified cells, as disclosed and claimed by the instant application. Orkin et al disclosed the genomically modified cell may be a stem cell, to wit, a hematopoietic stem cell [0022].

With respect to Claim 3, Orkin et al disclosed comprising CD34+ hematopoietic stem cells [0036, 51].
With respect to Claim 4, Orkin et al disclosed wherein the cells are human cells [0096-97].
With respect to Claim 5, Orkin et al disclosed wherein the genomic modification in the BC11A locus comprises an insertion and/or a deletion [0194].
With respect to Claims 7-11, as discussed above, the functional properties recited in the instant dependent Claims 7-11, to wit, increased gamma globin to beta globin ratio (Claim 7), increased gamma globin to alpha globin ratio (Claim 8), increased gamma globin mRNA levels (Claim 9) by at least 1.5 to 2-fold (Claim 10) and/or increased gamma globin protein levels (Claim 9) by at least 3- to 4-fold (Claim 11), as discussed above, the functional properties of Claims 5 and 7-11 are considered inherent properties of (that naturally flow from) the genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence as shown in SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence as shown in SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification, and the instant dependent claims fail to further limit the independent claim.
Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Orkin et al disclosed the genomically modified cells show increased expression of gamma globin [0242], which necessarily and naturally implies increased gamma globin mRNA levels and increased gamma globin protein levels.
Orkin et al disclosed the cell exhibits increased expression of gamma and/or beta globin as compared to a cell without the genomic modification (Figure 6 per 102852/102853; Figure 7 per 45844/45843).
With respect to Claim 12, Orkin et al disclosed a pharmaceutical composition comprising the modified cells exhibiting increased expression of gamma and/or beta globin as compared to a cell without the genomic modification [0022]. 
With respect to Claim 18, Orkin et al disclosed a kit comprising the modified cells exhibiting increased expression of gamma and/or beta globin as compared to a cell without the genomic modification [0039].
With respect to Claim 6, Orkin et al disclose a partially or fully differentiated cells descended from a modified stem cell comprising one or more polynucleotides encoding zinc finger nucleases that target and produce a genomic modification in the +58 region of the BLC11A2 enhancer sequence (Figure 1, Figure 3, lanes 9 and 12; [0022]). 
With respect to Claim 13, Orkin et al disclosed a method of increasing globin production in a subject, the method comprising administering to a subject a genomically modified stem cell [0030] comprising one or more polynucleotides encoding zinc finger nucleases that target and produce a genomic modification in the +58 region of the BLC11A enhancer sequence (Figure 1, 
With respect to Claim 14, Orkin et al disclosed wherein the subject is a human and the cell is a human stem cell or human precursor cell [0009-14, 22, 30, 153]. 
With respect to Claim 15, Orkin et al disclosed wherein the cell is infused into the patient and the cell engrafts, differentiates and matures in the subject [0030].
With respect to Claim 16, Orkin et al disclosed wherein the subject has a hemoglobinopathy [0030].
With respect to Claim 17, Orkin et al disclosed wherein the hemoglobinopathy is a beta-thalassemia or sickle cell disease [0030].
	Thus, Orkin et al anticipate the claims. 

Conclusion 
11. 	Claims 1-18 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633